Order filed June 12, 2014




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00281-CR
                                   ____________

                       MACEDONIO PEREZ, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 69127

                                     ORDER

      This appeal is from a sentence imposed February 21, 2014. No clerk’s
record has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellant did not make arrangements to pay for the record.

      On May 12, 2014, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Unless appellant pays or make arrangements to pay for the record and provides this
court with proof of payment, on or before June 27, 2014, the appeal will be
dismissed for want of prosecution. See Tex. R. App. P. 37.3(b).



                                     PER CURIAM